The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-10, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dougherty et al. (US 10,284,991).
	Regarding claims 1, 8, and 15, sound system configuration device 202 for providing calibration of a sound system 200 (see fig. 2) or method for the sound system configuration device 202, or a non-transitory computer-readable medium of the sound system configuration device 202 storing one or more instructions, which when executed by a processor of the sound system configuration device 202, cause the sound system configuration device 202 to perform the method (see fig. 10; see also, col. 21, line 65, through col. 24, line 37), comprising:  collecting one or more sound samples from an input source 206, wherein the one or more sound samples are associated with one or more sound system speakers (204a-204h) of the sound system 200; analyzing a quality level of the one or more sound samples; determining a calibration for the sound system 200 based on the quality level, wherein the calibration comprises one or more calibration settings associated with the sound system; and providing one or more calibration instructions based on the calibration.  See col. 8, lines 37-48, regarding “in this loudspeaker setup/calibration procedure, typically the audio device emits a sequence of white noise or seep tones (“chirps”) to each loudspeaker one at a time while recording the sound using the included microphone placed at one or more locations at or around the primary listening position (i.e., the “sweet spot”).  By analyzing the recorded sounds in reference to the emitted sounds, the audio device can determine the gain, delay, and equalization (EQ) of the frequency response that needs to be applied to each loudspeaker to compensate for different loudspeaker distances to the listener and to correct the effects of the room acoustics so that a better listening experience can be obtained.”
	Regarding claims 2, 6, 9, 13, and 16, one or more locations associated with the one or more sound system speakers (204a-204h) are identified.  The analyzing the quality level is based, at least in part, on the one or more current locations.  See col. 8, lines 42-47, regarding “by analyzing the recorded sounds in reference to the emitted sounds, the audio device can determine the gain, delay, and equalization (EQ) of the frequency response that needs to be applied to each loudspeaker to compensate for different loudspeaker distances to the listener…”  See also, col. 8, line 62, through col. 9, line 10, regarding “if the user performs setup/calibration procedures and places the microphone around the primary listening position …, the location of each loudspeaker on the horizontal 2D plane may be uniquely determined.  …Such loudspeaker location information can be used … to check for correct loudspeaker placement…”  See also, col. 19, lines 51-56, regarding “if an incorrect wireless loudspeaker location is determined, a user may change the location as prompted/indicated, and one or more of the automatic location determination techniques described herein may be repeated until placement of all wireless loudspeakers is correct according to the desired configuration.”
	Regarding claims 3, 10, and 17, the input source comprises at least a plurality of microphones 206 of the sound system configuration device 202.  See col. 8, line 1, regarding “microphone(s) 206 may be wired or wireless...”

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dougherty et al. (US 10,284,991), as applied to claim 1 above, in further view of Maher et al. (US 10,827,294).
Dougherty discloses the invention as claimed, including that the input source comprises a plurality of microphones, but fails to specifically teach that the microphone(s) 206 is associated with one or more network devices communicatively coupled to the sound system configuration device 202.  Maher discloses a system and method for calibrating speakers by detecting playback of a test signal with a microphone, wherein the microphone is associated with one or more network devices 104 (e.g., mobile phone) communicatively coupled to a sound system configuration device, in the same field of endeavor, for the purpose of utilizing a user’s mobile phone with a downloadable application to detect the test signal (see col. 3, lines 9-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dougherty, in view of Maher, such that the microphone(s) 206 is associated with one or more network devices (e.g., mobile phone) communicatively coupled to the sound system configuration device 202.  A practitioner in the art would have been motivated to do this for the purpose of utilizing a user’s mobile phone with a downloadable application to detect the sound samples.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty et al. (US 10,284,991), as applied to claims 1, 8, and 15 above, in further view of Maher et al. (US 10,827,294).
Dougherty discloses the invention as claimed, but fails to specifically teach that the analyzing the quality level includes sending the one or more sound samples to a network resource and receiving from the network resource the quality level.  Maher discloses a system and method for calibrating speakers by detecting playback of a test signal with a microphone, wherein “a [network] service or device in communication” with a portable device analyzes a playback test signal “to improve the perceived quality of audio content to the receipient/user” (see col. 3, lines 32-38).  Maher discloses such a system and method utilizing an external network resource to analyze the test signal, in the same field of endeavor, for the purpose of using more powerful computation capabilities of the network resource for improved analysis of the test signal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dougherty, in view of Maher, such that the analyzing the quality level includes sending the one or more sound samples to a network resource and receiving from the network resource the quality level.  A practitioner in the art would have been motivated to do this for the purpose of using more powerful computation capabilities of an external network resource for improved analysis of the sound samples.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty et al. (US 10,284,991), as applied to claims 1, 8, and 15 above, in further view of Maher et al. (US 10,827,294).
Dougherty discloses the invention as claimed, but fails to specifically teach that one or more specification parameters associated with the one or more sound system speakers are received, wherein the determining the calibration is based, at least in part, on the specification parameters.  Maher discloses a system and method for calibrating speakers by detecting playback of a test signal with a microphone, wherein the calibration is based on specification parameters associated with the speakers (e.g., response characteristics of the speakers), in the same field of endeavor, for the purpose of more accurately calibrating the speakers by using specification parameters associated with the speakers (see col. 7, lines 27-32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dougherty, in view of Maher, such that one or more specification parameters associated with the one or more sound system speakers (e.g., response characteristics of the speakers) are received, wherein the determining the calibration is based, at least in part, on the specification parameters.  A practitioner in the art would have been motivated to do this for the purpose of more accurately calibrating the speakers by using specification parameters associated with the speakers.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty et al. (US 10,284,991), as applied to claims 8 and 15 above, in further view of Swetlitz et al. (US 2022/0078565).
Dougherty discloses the invention as claimed, but fails to specifically teach that a service provider provides a request to initiate the collecting the one or more sound samples.  Swetlitz discloses a system and method for calibrating audio to a speaker associated with a patient device, wherein a service provider provides a request to initiate the calibration procedure, in the same field of endeavor, for the purpose of allowing the service provider control over the calibration procedure to ensure that the system is configured correctly for the patient (see para. 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dougherty, in view of Swetlitz, such that a service provider provides a request to initiate the collecting the one or more sound samples.  A practitioner in the art would have been motivated to do this for the purpose of allowing a service provider control over the calibration procedure to ensure that the sound system is configured correctly for the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
July 15, 2022